DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 
In re pages 6-7, applicant argues, with neither Gutta nor Deshpande teach or suggest: "requesting, from a service provider, a second version of the audio video program wherein the second version is time delayed from a first version of the audio video program" because Deshpande does not teach that the second version is time displayed from the first version; in fact, the first version is time delayed in order to make time to generate the different enhanced version and to then supply these two different versions to the switcher so the programming such that the delay resulting from the enhancement process matches the applied delay of the first version. The two video feed from Deshpande are not the same video feed, they are not arriving at the switcher time delayed from each other, and the system of Deshpande is not requesting a time delayed version. Both versions are always coupled to the switcher. It is therefore submitted that Deshpande does not teach or suggest "requesting, from a service provider, a second version of the audio video program wherein the second version is time delayed from a first version of the audio video program" as recited by the currently amended claim 1. 

In re page 7, applicant states that the remaining claims are allowable for the same reasons as discussed in claim 1 above.
.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutta et al. (US 2003/0007700 A1) in view of Deshpande et al. (US Patent No. 8,786,782 B2).
In considering claim 1, Gutta et al. discloses all the claimed subject matter, note 1) the claimed receiving, via an audio/video input, an audio video program is met by the input image (video) sequence 110 (Figs. 1-3, page 1, paragraph #0013 to page 2, paragraph #0022), 2) the claimed receiving, via a user interface, a request to substitute an original character face within the audio video program with an alternative character face is met by the facial analysis process 300 which initially receives a user selection of the actor to be replaced during step 310 (Figs. 1-3, page 2, paragraph #0016 to paragraph #0022), 3) the claimed detecting, by a processor, an occurrence of the original character face within the audio video program wherein the occurrence of the original character face is determined over multiple image frames of the audio video stream using a skin texture analysis to recognize at least one of a pattern, a line and a spot on the original character face is met by the face recognition techniques which are performed during step 330… and the appearance model captures the texture and color 
However, Gutta et al explicitly does not disclose the newly added claimed requesting, from a service provider, a second version of the audio video program wherein the second version is time delayed from a first version of the audio video program; receiving, from the service provider, the second version of the audio video program. 
Deshpande et al. teach that FIG. 2 shows an exemplary flow diagram of the operation of the exemplary system of FIG. 1. The flow diagram of FIG. 2 shows the parallel paths that the camera feeds follow to result in a clean feed (second version) and an enhanced feed (enhanced version) being received at the production switcher 50. In step 200, a camera feed (first version) from one of the cameras 20 is received at the video switcher 30. In step 202, a delayed version of the camera feed (second version) is generated by passing the feed through a delay element 25, and then supplying the delayed version to the video switcher 30 (Figs. 1-2, col. 5, line 8 to col. 6, line 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay version as taught 
In considering claim 2, the claimed wherein the alternative character face is computer generated in response to a user input indicative of a characteristic of the alternative character name is met by the static model 230 which obtained of the user (or a third party), for example, from a camera 220-1 focused on the user, from a database of faces 220-2 (Fig. 2, page 2, paragraph #0019 of Gutta et al.).
In considering claim 3, the claimed wherein the request to substitute an original character face within the audio video program with the alternative character face is generated in response to a user request generated via a user interface is met by the facial analysis process 300 which initially receives a user selection of the actor to be replaced during step 310 (Figs. 1-3, page 2, paragraph #0016 to paragraph #0022 of Gutta et al.).
In considering claim 4, the claimed wherein the occurrence of the original character face is detected in response to a facial recognition algorithm is met by the face recognition techniques which are performed during step 330 (Figs. 1-3, page 2, paragraph #0016 to page 3, paragraph #0025 of Gutta et al.).
In considering claim 5, the claimed wherein the request to substitute an original character face within the audio video program with the alternative character face is generated in response to a user selection of the original character face and the alternative character face via a graphical user interface presented on a display is met by the facial analysis process 300 which initially receives a user selection of the actor to be 
In considering claim 6, the claimed where detecting the occurrence of the original character face further includes determining a program time location corresponding to the occurrence of the original character face in the audio video program and where the program time location is used to replace the original character face in the delayed audio video program with the alternate character face is met by the video integration process 500 (Figs. 4-5, page 3, paragraph #0026 to paragraph #0031 of Gutta et al.).
In considering claim 7, the claimed wherein the request to substitute the original character face within the audio video program with the alternative character face is received in response to a user selection in a graphical user interface displayed on the display is met by the facial analysis process 300 which initially receives a user selection of the actor to be replaced during step 310 (Figs. 1-3, page 2, paragraph #0016 to paragraph #0022 of Gutta et al.).
In considering claim 8, the claimed wherein the image of the alternate character face is captured by a camera in response to the request to substitute the original character face within the audio video program with the alternative character face is met by the static model 230 which obtained of the user (or a third party), for example, from a camera 220-1 focused on the user, from a database of faces 220-2 (Fig. 2, page 2, paragraph #0019 of Gutta et al.).
Claim 9 is rejected for the same reason as discussed in claim 1 above.
In considering claim 10, the claimed further including a network interface for receiving a metadata associated with the audio video program is met by the generating 
In considering claim 11, the claimed wherein the buffer is a memory configured to store a portion of the audio video program is met by the delay element 25 (Figs. 1-2, col. 5, line 8 to col. 6, line 13 of Deshpande et al.).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 8 above.
Claim 15 is rejected for the same reason as discussed in claim 4 above.
In considering claim 16, the claimed wherein the audio video program further includes metadata related to a character associated with the audio video program and wherein the processor is configured to detect the occurrence of the original character image in response to the metadata associated with the audio video program is met by the generating of certain metadata pertaining to the respective camera’s parameters associated with each video frame (Figs. 4-5, col. 7, line 5 to col. 8, line 27 of Deshpande et al.). 
Claim 17 is rejected for the same reason as discussed in claim 8 above.
In considering claim 18, the claimed wherein the alternate character image is one of a plurality of images stored in a memory and wherein the alternate character image is selected from the plurality of images in response to a user input is met by the static model 230 which obtained of the user (or a third party), for example, from a camera 220-1 focused on the user, from a database of faces 220-2 (Fig. 2, page 2, paragraph #0019 of Gutta et al.).

Claim 20 is rejected for the same reason as discussed in claim 4 above.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 1, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422